FILED
                           NOT FOR PUBLICATION
                                                                              OCT 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

JOSEPH ALFONSO DURAN,                            No. 15-55652

              Petitioner-Appellant,              D.C. No.
                                                 3:08-cv-00430-WQH-RBB
 v.

JEFFREY A. BEARD,                                MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted October 4, 2017**
                               Pasadena, California

Before: KLEINFELD, GRABER, and CHRISTEN, Circuit Judges.

      Petitioner Joseph Alfonso Duran appeals the district court’s denial of his

petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. § 2254.

Reviewing de novo the district court’s decision, Robinson v. Schriro, 595 F.3d

1086, 1099 (9th Cir. 2010), we affirm.

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. The state court’s decision concerning Petitioner’s Faretta waiver was

neither contrary to nor an unreasonable application of clearly established federal

law. Lockyer v. Andrade, 538 U.S. 63, 71 (2003). Petitioner argues that the trial

court was required to inform him, at his Faretta hearing, of the possible penalties

he could face if the charges against him were later amended. No Supreme Court

case requires that the court advise a petitioner of the penalties associated with

potential future amended charges. Wright v. Van Patten, 552 U.S. 120, 125 (1980)

(per curiam).

      Moreover, no clearly established federal law required the trial court to

reaffirm Petitioner’s waiver of counsel after the charges against him were amended

to include a second strike. Therefore, the trial court did not act unreasonably.

Moses v. Payne, 555 F.3d 742, 754 (9th Cir. 2009).

      2. Petitioner’s claim that he received ineffective assistance of counsel

during plea bargaining is procedurally barred. The California Superior Court

found that this claim was procedurally barred because of California’s timeliness

rule, which is an independent and adequate state ground for denying review here.

Walker v. Martin, 562 U.S. 307, 315 (2011). Petitioner has not shown cause,

prejudice, or a miscarriage of justice. Coleman v. Thompson, 501 U.S. 722,

749–50 (1991).

      AFFIRMED.

                                           2